ACCEPTED
                                                                                                                                                                                                                     05-14-01299-CV
                                                                                                                                                                                                           FIFTH COURT OF APPEALS
                                                                                                                                                                                                                     DALLAS, TEXAS
                                                                                   Cause	  No.	  05-­‐14-­‐01299-­‐CV	                                                                                       1/2/2015 11:00:03 AM
                                                                                                                                                                                                                          LISA MATZ
                                                                                                                                                                                        	                                    CLERK
IN	  THE	  INTEREST	  OF	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  *	   IN	  THE	  APPEALS	  COURT	     	  
	                                                                                                                                                                                     *	  
J.C.	  et	  al	                                                                                                                                                                     *	   5TH	  COURT	  OF	  APPEALS	  
	                                                                                                                                                                                     *	                    FILED IN    	  
MINOR	  CHILDREN	                                                                                                                                                                    *	            5thCOUNTY,	  
                                                                                                                                                                                             DALLAS	      COURT OF    APPEALS
                                                                                                                                                                                                                     TEXAS	  
                                                                                                                                                                                                           DALLAS, TEXAS
	  
                                                                                                                                                                                                      1/2/2015 11:00:03 AM
                                                                                                                                                                                        	  
      COVER	  SHEET:	  COPY	  OF	  ORDER	  ON	  MOTION	  FOR	  WITHDRAWAL	  OF	  LISA                                                                                                                     MATZ
                                                                                                                                                                                                             COUNSEL	  
                                                                                                                                                                                                               Clerk
                                                                                                                                                                                        	  
               Attached	  to	  this	  cover	  sheet	  is	  a	  copy	  of	  the	  Order	  on	  Motion	  for	  Withdrawal	  
of	  Counsel	  previously	  entered	  in	  the	  303rd	  District	  Court	  under	  Cause	  No.	  DF-­‐76-­‐
08723-­‐V	  releasing	  Jan	  Holeywell-­‐Smith	  as	  attorney	  of	  record	  for	  John	  Crear.	  For	  the	  
Court’s	  convenience,	  a	  copy	  of	  the	  Motion	  for	  Withdrawal	  of	  Counsel	  is	  also	  
attached.	  The	  last	  known	  address	  for	  John	  Crear	  is	  1046	  Masters	  Ln.,	  Snellville,	  GA	  
30078.	  Further	  communication	  should	  be	  directed	  to	  John	  Crear.	  
               	  
               	  The	  Clerk	  of	  the	  Court	  is	  requested	  to	  file	  the	  copy	  with	  the	  papers	  of	  the	  
Court	  in	  this	  matter	  and	  to	  return	  a	  file	  stamped	  copy	  to	  the	  attorney	  whose	  
information	  appears	  below.	  	  


                                                                                                         Respectfully	  submitted,	  
                                                                                                         	  
                                                                                                         /s/	  Jan	  Holeywell-­‐Smith	  
                                                                                                         ________________________________________________
                                                                                                         Jan	  Holeywell-­‐Smith,	  SBN:	  24010109	  
                                                                                                         6116	  N.	  Central	  Expy.,	  Ste.	  901	  
                                                                                                         Dallas,	  Texas	  75206	  
                                                                                                         214-­‐369-­‐0656,	  fax:	  214-­‐369-­‐2980	  
                                                                                                         jan.holey-­‐smith@sbcglobal.net	  
                                                                                                         Attorney	  for	  John	  Crear	          	     	  
                                                                                                         	        	        	  
                                                                                                         	  
	               	                	               	                	  	  	  	  	  




Cause No. 05-14-01299-CV
Cover Sheet: Order on Motion for Withdrawal of Counsel                                                                                                                                    Page 1 of 1	  
                                                                                                                                                                                                       Page 1 of 4
Page 2 of 4
                                                                                                                               FILED
                                                                                                                   DALLAS COUNTY
                                                                                                               10/24/2014 3:28:39 PM
                                                                                                                GARY FITZSIMMONS
                                                                                                                     DISTRICT CLERK



                                                     NO. 76-08723-V
IN THE INTEREST OF                                          §     IN THE DISTRICT COURT
                                                            §
JEANETTA CREAR, ET AL                                       §     303RD JUDICIAL DISTRICT
                                                            §
CHILDREN                                                    §     DALLAS COUNTY, TEXAS


                           MOTION FOR WITHDRAWAL OF COUNSEL

         This Motion for Withdrawal of Counsel is brought by Jan Holeywell-Smith, who
is attorney of record for John Crear. Jan Holeywell-Smith requests the Court to grant her
permission to withdraw as attorney for John Crear in this case. In support, Jan Holeywell-
Smith shows:

       Good cause exists for withdrawal of Jan Holeywell-Smith as counsel, in that John
Crear no longer wishes to retain Jan Holeywell-Smith as his attorney of record.

       A copy of this motion has been delivered to John Crear, who is hereby notified in
writing of his right to object to this motion. John Crear provided written notice to the
undersigned counsel of her request that she withdraw via email. The last known address
of John Crear is 1046 Masters Ln., Snellville, GA 30078.

       There are no pending settings or deadlines, including discovery deadlines, in this
case. Respondent, John Crear, has filed a notice of appeal of the Court’s decision to the
Court of Appeals. Petitioner has requested that the issues in this case be mediated with
Vickie Alexander.

                                                      Notice to Client

       You are hereby notified that this Motion for Withdrawal of Counsel is set for
hearing at the time and place stated below. You do not have to agree to this motion. If
you wish to contest the withdrawal of Jan Holeywell-Smith as your attorney, you should
appear at the hearing. If you do not oppose Jan Holeywell-Smith's withdrawal as your
attorney, you may notify Jan Holeywell-Smith in writing of your consent to this motion.

       Jan Holeywell-Smith prays that the Court enter an order discharging him as
attorney of record for John Crear.

                                                                  /s/ Jan Holeywell-Smith
                                                                  Jan Holeywell-Smith
                                                                  State Bar No. 00789811
                                                                  6116 N Central Expy, Ste 901
                                                                  Dallas, Texas 75206
                                                                  Tel: (214) 369-0656
                                                                  Fax: (214) 369-2980

Cause	  No.	  DF-­‐76-­‐08723-­‐V;	  In	  the	  Interest	  of	  Crear	  Children	  
Motion	  for	  Withdrawal	  of	  Counsel	                    	                             Page 1 of 2	  
                                                                                                         Page 3 of 4
                                                                  E-Mail: jan.holey-smith@sbcglobal.net
                                                                  Attorney for John Crear.



Agreed:

____________________________
John Crear,
Respondent




                                                 Certificate of Service

        I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on October 24, 2014.

                                                                  /s/ Jan Holeywell-Smith
                                                                  Jan Holeywell-Smith
                                                                  Attorney for John Crear
	  




Cause	  No.	  DF-­‐76-­‐08723-­‐V;	  In	  the	  Interest	  of	  Crear	  Children	  
Motion	  for	  Withdrawal	  of	  Counsel	                    	                             Page 2 of 2	  
                                                                                                          Page 4 of 4